Per Curiam : This is a proceeding, under the statute, to recover separate maintenance. The amount decreed to be paid' is less then $1000, and the facts are precisely the same as they were in Umlauf v. Umlauf, 103 Ill. 651. Eor the reasons given in that case the appeal must be dismissed. In Jenkins v. Jenkins, 104 Ill. 134, and in Johnson v. Johnson, 125 id. 510, the question of jurisdiction was not called to the attention of the court, and no decision was made in either of those cases in that respect. Appeal dismissed.